Title: To Thomas Jefferson from Edmund Randolph, 8 January 1809
From: Randolph, Edmund
To: Jefferson, Thomas


                                                
                            Sir,
                            Richmond—January 8. 1809.
                        

                        I  have the honor to acknowledge your favor, of the 28th. of December, on the subject of John Moss. Some of the difficulties which you were pleased to suggest, had occurred to my self; but that which I now remove by the inclosed copy of the judgment, was supposed by me to have been obviated by a communication from the attorney of the District.
                  With the application for mercy, you would never, Sir, have been troubled by me, if it had been founded solely upon an objection to the propriety of annexing by law corporal punishment. To pardon for a cause, which might imply a censure on the wisdom of the Legislature, would not appear to be allowable. But as it must often happen, that a penalty not too severe in the abstract, may become harsh, if not cruel, under circumstances, which could not be noticed in a general law, those circumstances would seem  peculiarly to belong to the discretion of the chief Magistrate.
                  Among these one of the fairest on the present occasion is, that the youth in question can not return into Society, with the hope of even a momentary respite from the ignominy, attached to Stripes. This reflection will not only embitter his confinement, but obstruct the possibility of reform. Desperate in his prospects, he never can labour to repent, but will solace himself by resorting to some of those expedients which a desperate man, can [contrive] in conjunction with others, who may themselves be abandoned. Thus will the great object of punishment be defeated.
                  These remarks apply with great force to the case of John Moss. when the crime was committed, he had not attained his twentieth year; and the character, which he was ambitious to maintain in society, infused into his ordinary demeanor qualities, which caused his company, to be courted by the most respectable people. unfortunately, however, his funds did not carry him thro’ the expence, which he was obliged to incur for the appearance, which he wished to preserve; and he was driven to the gaming table. There he laid the foundation of the crime which now threatens to overwhelm him, and which, if I am permitted to say so, can be abundantly avenged by the strictness of the Penitentiary discipline. 
                  I am not bound to extenuate the guilt of Moss, while I advocate a partial remission of his sentence; but I can not avoid the expression of my most solemn conviction, that the ends of public justice will be effectually answered by subjecting him to the remainder of it; and the evil of unnecessarily forming an enemy to peace and Order will be prevented. 
                  I have the honor, Sir, to be with great and sincere respect yr. mo. ob. serv.
                        
                            Edm: Randolph
                     
                        
                    
                     United States Court 5th Circuit and Virginia District, December the 12th. 1808.
                     John Moss late of the Town of Petersburg laborer who stands indicted for stealing Bank notes out of a letter in the post office entrusted to his care, was again led to the bar in custody of the marshal, and the said John Moss having nothing further to urge, why judgment should not be pronounced on the verdict of the jury found against him on the first day of this month. Therefore It is considered by the court that the said John Moss be imprisoned and kept at hard labor for the space of four years, to commence from this day and receive ten lashes at the public whipping post in this City. But it is ordered that so much of the sentence as relates to the whipping be suspended until the first monday in February next, then to be executed.
                     A Copy Teste
                                          
                  
                            
                            Will: Marshall clk.
                        
                  
                     Let a pardon issue as the the punishment by whipping.
                                          
                  
                            
                            Th: Jefferson
                     
                     10 Jan. 1809
                        
               